DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Objection to the Abstract is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. (US 2015/0159053) in view of Grittner et al. (US 2014/0170326).
Regarding claim 1, Schumann teaches a method for producing an adhesive sealing tape covered with a release liner, comprising: 
heating a pressure-sensitive adhesive to obtain a pressure-sensitive adhesive present in melt form (thermal initiation, [0017]-[0023]); 
 providing a hotmelt adhesive layer lying on a first roll (thermoplastic layers A and B; [0017]-[0023]; [0114]-[0116]; [0037], [0136]);
providing a release liner lying on a second roll, comprising a roll surface, wherein  the release liner comprises an outer release layer pointing away from the roll surface and wherein the first and second roll form a roll nip (thermoplastic layers A and B; [0017]-[0023]; [0037]; [0114]-[0119]; [0136]));
cooling the pressure-sensitive adhesive present in melt form to form a composite (one of ordinary skill in the art would have recognized that a pressure-sensitive adhesive in melt form bonded to an unheated hotmelt adhesive would result in cooling of the composite material) having the following sequence: the hotmelt adhesive layer, the pressure-sensitive adhesive, then the release liner ([0081]); and
Notwithstanding that Schumann teaches that materials are combined with rollers (see e.g., [0114]-[0116], [0136]), this reference does not expressly teach the limitation (d) introducing the pressure-sensitive adhesive present in melt form into the roll nip (i.e., conventional pinch rollers). However, Grittner teaches introducing the pressure-sensitive adhesive present in melt form into the roll nip (FIG. 3; [0028]-[0029]). 
Nor does Schumann teach the limitation (e) rotating the first roll and the second roll thereby causing the hotmelt adhesive layers and the pressure-sensitive adhesive present in melt to form a first contact and the pressure-sensitive adhesive present in melt form and the release liner to form a second contact. However, Grittner teaches rotating the first roll and the second roll thereby causing the hotmelt adhesive layers and the pressure-sensitive adhesive present in melt to form a first contact and the pressure-sensitive adhesive present in melt form and the release liner to form a second contact ([0036], [0042], [0063], [0071], [0114], [0151], [0152], [0259]; FIG. 4; TABLE 4 showing three-layer product: PSA1, viscoelastic backing layer; and PSA 2).
The references as combined are analogous in the field of bonding multilayered adhesives (see e.g., Grittner, [0028]-[0029]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify rollers of Schumann with nip rollers that improve the anchoring of the adhesive composition as desired by Grittner ([0029]). Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Schumann with the rollers (nip) of Grittner (FIG. 3) as a known method of making a three-layer material wherein the pressure-sensitive adhesive is injected into the nip between the hotmelt adhesive layer and release layer because Shumann is trying to make a three-layered material with consistent bond and shear strength ([0015]).
Notwithstanding that Schumann generally teaches rolling of the composite material, it does not expressly teach winding the composite into an adhesive sealing tape. However, Grittner teaches winding the composite into an adhesive sealing tape ([0261]). The references as combined are analogous in the field of bonding multilayered adhesives (see e.g., Grittner, [0028]-[0029]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to include a hotmelt adhesive, a PSA in melt form, and a release liner in order to smooth the multi-layered product ([0151]), and winding the composite for purposes of storage as desired by Grittner ([0265]).
Regarding claim 2, Schumann teaches that the hotmelt adhesive layer comprises a polyolefin layer ([0057]).
Regarding claim 3, Schumann teaches wherein the pressure-sensitive adhesive comprises a foamed pressure-sensitive adhesive ([0114]-[0116]).
Regarding claim 4, Schumann teaches wherein the pressure-sensitive adhesive comprises at least 30 wt % poly(meth)acrylate based on the total weight of the pressure-sensitive adhesive (see microballoons [0038]-[0040]).
Regarding claim 5, Schumann teaches wherein the outer release layer comprises a silicone layer or a polycarbamate layer (silicone release film, [0114]-[0116]).
Regarding claim 6, Grittner teaches wherein the release liner comprises a polyolefin carrier layer (adhesive layers and/or heat-activated layers based on polymers other than acrylate-based, can be laminated to the viscoelastic layer. Suitable base polymers are polyolefins, [0151]).
Regarding claim 8, Schumann teaches the adhesive sealing tape produced by the method according to Claim 1 (Abstract).
Regarding claim 9, Schumann teaches the limitation which when the release liner is removed and the pressure-sensitive adhesive is contacted with a substrate to produce a bond between the pressure-sensitive adhesive and the substrate and the bond is loaded correspondingly, a fracture manifests within the pressure-sensitive adhesive ([0041]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. (US 2015/0159053) and Grittner et al. (US 2014/0170326), as applied to claim 1 above, and further in view of Hikosaka (U.S. Pat. No. 5,852,898). Notwithstanding that Schumann ([0053]-[0054]) teaches that its adhesive is capable of being adhered to a substrate and is therefore capable of producing a seal in a vehicle, it does not expressly teach producing a seal in a vehicle. Hikosaka teaches double-sided adhesive tape that produces a seal in a vehicle (Abstract). The references as combined and Hikosaka are analogous in the field of adhesives. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to use the tape of Schumann on a vehicle as demonstrated by Hikosaka in order to insulate the vehicle from the weather.
Response to Arguments
Applicant's arguments filed November 5, 2020, have been fully considered but they are not persuasive. Applicant’s first argues that Schumann does not teach the limitation of a hot melt lying on a roll. However, this limitation is taught, for example, by paragraphs [0114] and [0133].
Second, Applicant argues that Schumann teaches that “the attachment of layer (A) to layer (B) is clearly occurring after the production of layer (A), not during it.” However, Applicant’s argument is obviated in view the instant rejection to Grittner.
Third, Applicant asserts that there is no teaching or motivation to combine Schumann and Grittner. However, as previously discussed in above paragraph 7 of the Office Action, motivation to combine the references is fully supported because the references as combined are analogous in the field of bonding multilayered adhesives (see e.g., Grittner, [0028]-[0029]).
Fourth, Applicant’s argument that Schumann does not teach a pressure-sensitive adhesive in melt form, and therefore teaches away from the claimed subject matter is equally not persuasive. Paragraph [0114], for example, teaches a polymer melt that meets the limitations of the claimed subject matter.
The balance of Applicant’s dependent claims stand rejected for reasons previously discussed.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner
Art Unit 1745




/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        February 27, 2021